        Case 1:20-cv-09879-AJN-DCF Document 81 Filed 05/03/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------x
E.G., individually and as parent and natural             :
guardian of A.I. and L.I., minor children;               ::   No. 20-cv-9879 (AJN)
M.M., individually and as parent and natural             ::
guardian of E.H., L.H., E.P., and E.P.,                  ::
minor children; O.M., individually and as
                                                         ::
parent and natural guardian of A.M., a minor
child; and COALITION FOR THE
                                                         ::
HOMELESS, on behalf of themselves and                    ::
all others similarly situated,                           ::
                                                         ::
                     Plaintiffs,                         ::
                                                         ::
         -against-                                       ::
                                                         ::
THE CITY OF NEW YORK; NEW YORK ::
CITY DEPARTMENT OF EDUCATION;                            ::
MEISHA ROSS PORTER, as Chancellor of ::
the New York City Department of Education; :
NEW YORK CITY DEPARTMENT OF                               :
SOCIAL SERVICES; STEVEN BANKS, as :
Commissioner of the New York City                         :
Department of Social Services; NEW YORK :
                                                          :
CITY DEPARTMENT OF HOMELESS
                                                          :
SERVICES; JOSLYN CARTER, as                               :
Administrator of the New York City                        :
Department of Homeless Services; NEW                      :
YORK CITY HUMAN RESOURCES                                 :
ADMINISTRATION; GARY JENKINS as                           :
Administrator of the New York City Human :
Resources Administration; NEW YORK CITY :
DEPARTMENT OF INFORMATION                                 :
TECHNOLOGY AND                                            :
TELECOMMUNICATIONS; and JESSICA :
TISCH, as Commissioner of the New York                    :
                                                          :
City Department of Information Technology
                                                          :
and Telecommunications,
                                                          :
                                                          :
                        Defendants.
--------------------------------------------------------x
 PLAINTIFFS’ UNOPPOSED MOTION FOR PRELIMINARY APPROVAL OF CLASS
    ACTION SETTLEMENT, CERTIFICATION OF THE SETTLEMENT CLASS,
     APPOINTMENT OF PLAINTIFFS’ COUNSEL AS CLASS COUNSEL, AND
         APPROVAL OF THE PROPOSED NOTICE OF SETTLEMENT
       Case 1:20-cv-09879-AJN-DCF Document 81 Filed 05/03/21 Page 2 of 3




      Upon the declarations of Susan J. Horwitz and Grant R. Mainland, and the accompanying

Memorandum of Law, Plaintiffs E.G., M.M., O.M., and Coalition for the Homeless hereby move,

pursuant to Federal Rule of Civil Procedure 23(e), for an order, inter alia: (i) preliminarily

approving the proposed Settlement; (ii) certifying the proposed settlement Class and appointing

Plaintiffs’ counsel as Class counsel solely for purposes of the Settlement; (iii) approving the form

and manner of giving notice of the proposed Settlement to Class members; and (iv) scheduling a

fairness hearing on approval of the Settlement.

      The grounds for this Motion are set forth in the accompanying Memorandum of Law.

Attached as Exhibit C thereto is a [Proposed] Order Preliminarily Approving Class Action

Settlement and Providing for Notice and Hearing.

      Defendants do not oppose the relief requested in this Motion.

Dated: May 3, 2021

       New York, New York

                                              THE LEGAL AID SOCIETY

                                              /s/ Susan J. Horwitz

                                              Susan J. Horwitz
                                              Joshua Goldfein
                                              Beth Hofmeister
                                              Kathryn Kliff
                                              199 Water Street
                                              New York, NY 10038
                                              Telephone: (212) 577-3300
                                              SHorwitz@legal-aid.org


                                              MILBANK LLP

                                             /s/ Grant R. Mainland

                                              Grant R. Mainland
                                              Alison Bonelli
        Case 1:20-cv-09879-AJN-DCF Document 81 Filed 05/03/21 Page 3 of 3




                                     Emily Lilburn
                                     Maria Esperanza Ortiz
                                     55 Hudson Yards
                                     New York, NY 10001
                                     Telephone: (212) 530-5251
                                     GMainland@milbank.com

                                     Attorneys for Plaintiffs




                                        2
#4843-9222-1158
